Citation Nr: 0725709	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-37 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from May 1954 to August 1957.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

In April 2007, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the Albuquerque, New Mexico 
RO.  The veteran submitted additional evidence at the hearing 
and waived the right to have the evidence initially reviewed 
by the RO.  38 C.F.R. § 20.1304.  
 

FINDINGS OF FACT

1.  The RO last denied service connection for PTSD in a May 
2004 rating decision.  That decision was not appealed, and 
became final.

2.  The evidence added to the record since the May 2004 
decision, by itself and when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the appellant's PTSD service 
connection claim, and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran does not currently have PTSD due to an in-
service stressor.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
final May 2004 RO decision, and thus the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2006).

2.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

VA has fulfilled the above requirements in this case.  By 
VCAA letters in March 2001 and February 2004 and a PTSD 
personal assault form and PTSD questionnaire, the RO informed 
the veteran of the notice and duty-to-assist provisions of 
the VCAA, and informed him of the information and evidence 
necessary to reopen and substantiate on the merits his claim 
for service connection for PTSD, including based on personal 
assault. These letters informed him of the bases of review 
and the requirements to sustain the claim.  Also by these 
letters, the veteran was requested to submit any evidence in 
his possession, in furtherance of his claims. He was also 
told that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the veteran, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the appellant has been afforded the 
information necessary to advance any contention by means of 
the March 2001 and February 2004 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the appellant is not 
prejudiced by the Board's consideration of the pending issue.  

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case the notice 
was provided prior to the appealed April 2005 rating decision 
in keeping with Pelegrini.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

The veteran has provided statements with respect to alleged 
in-service stressors.  It appears that all known and 
available records relevant to this issue on appeal have been 
obtained and are associated with the veteran's claims file.  
Furthermore, the veteran has undergone a VA examination.  The 
Board finds that this examination, along with the veteran's 
treatment records, provides sufficient findings upon which to 
adjudicate the claim.  There is no duty to provide another 
examination or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.

New and Material Evidence

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence that is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. 
§ 3.156(a), which defines new and material evidence. Since 
the appellant's request to reopen his claim for service 
connection for PTSD was filed in November 2003, the new 
language of 38 C.F.R. § 3.156(a) will be applied.  To 
whatever extent the new regulation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

The veteran's claim for service connection for PTSD was last 
denied in a May 2004 rating decision.  The veteran was 
advised of the denial and did not appeal.  The evidence at 
that time presented no confirmed diagnosis of PTSD to support 
the claim.

Since that rating decision, the veteran has presented new 
allegations of stressors experienced in service based on 
sexual assault and has been evaluated by VA medical 
professionals for treatment purposes, and has been diagnosed 
with PTSD based on the alleged sexual assault in service.

The veteran presented newly alleged in-service stressors 
based on sexual assault in service and new medical diagnoses 
of PTSD with a possible nexus to service.  38 C.F.R. § 
3.304(f).  Accordingly, the Board concludes that the new 
evidence relates to unestablished facts necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim.  Therefore, the veteran's claim for 
service connection for PTSD is reopened.  38 C.F.R. § 
3.156(a).

Service Connection for PTSD

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2006).  
Service connection may be granted for a disease diagnosed 
after service discharge when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

The veteran does not assert, and his service records do not 
show, that he participated in combat.  The Board therefore 
finds that the veteran did not participate in combat.  See 
Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  

The veteran asserts that he has PTSD as a result of sexual 
assault.  In Patton v. West, 12 Vet. App. 272 (1999), the 
Court emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence'" of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).  With regard to personal assault cases, the Court 
pointed out that "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Id. (citing VA 
Adjudication Procedure Manual M21-1 (M21-1) (now M21-1MR).  
The Court has also held that these provisions of the VA 
Adjudication Procedure Manual, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so-called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.

In addition, 38 C.F.R. § 3.304(f)(3) provides the following:

If a post-traumatic stress disorder claim 
is based on in- service personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources. Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.  

38 C.F.R. § 3.304(f)(3).

Factual Background

The service medical records show no complaints, findings, 
diagnoses, or treatments related to a mental disorder.  

On VA psychiatric examination in July 1996, the veteran 
reported that he was honorably discharged from service and 
that there were no events leading to disability during his 
period of service.  He reported that he had never had 
psychiatric treatment and had no problem with working up 
until about five years ago, after having had seizures.  A 
mental disorder was not diagnosed.

The veteran first filed a claim for service connection for 
PTSD in September 1999. He then alleged that when basic 
training was completed everyone received a stripe to wear, 
however, he was not given a stripe and no explanation was 
given to him.  The veteran submitted a statement from G. 
Farland, Ph.D., who stated that the veteran met many of the 
symptoms of PTSD and dysthymia.  Dr. Farland stated that the 
veteran had real difficulty applying for a job, had a 
debilitating emotional reaction to aspects of the application 
process and had been socially withdrawn for many years.  

In a PTSD questionnaire, the veteran also alleged an in-
service stressor of being discharged early from service. 

In his current claim, the veteran alleged that he was 
sexually assaulted by a fellow service member while he was 
stationed at a hospital. Specifically, the veteran testified 
at an April 2007 hearing that oral sex was performed on him 
by a co-worker in a bathroom stall at a hospital.  He stated 
that he was at the hospital because his wife had just given 
birth to their daughter and that she had been re-admitted due 
to complications from the delivery.  He stated that prior to 
the attack, the alleged attacker kept telling the veteran 
that a black man was after his wife and was having an affair 
with her.  The veteran reported that after the attack, he 
started isolating himself and that his marital relationship 
started to deteriorate.  When asked about the timeframe of 
the alleged attack, the veteran stated that it was probably 
August or September of 1956.  

Vet Center treatment notes dated in March 2005 reveal that 
the veteran was diagnosed as having PTSD.  The veteran 
reported that he was sexually assaulted sometime in 1956 or 
1957.

A letter dated in September 2005 was received from the 
veteran's ex-wife.  She stated that she was married to the 
veteran during the period of military service when the 
veteran's alleged sexual assault occurred.  She reported that 
she was hospitalized at the time due to complications from 
the birth of their daughter.  At that time she and the 
veteran enjoyed a normal relationship.  After she returned 
home, however, she observed that he had changed and was 
moody.  The veteran finally broke down and told her that 
something very bad had happened to him in the shower.  She 
remembered the perpetrator's name as [redacted] or [redacted].  She 
stated that even though she didn't know all the details, she 
had the impression that it sounded like a very nasty sexual 
abuse.  She reported that the marriage deteriorated at that 
point which she attributed to the incident of sexual assault.

The veteran underwent a VA psychiatric examination in April 
2006.  The examiner noted that the veteran's entire claims 
folder had been reviewed prior to the examination.  The 
veteran reported that he suffered an incident of sexual 
assault in a restroom situation during his active service.  
The veteran also reported a post-service incident that took 
place in the 1960's when he owned a bar and was assaulted 
during a robbery.  

Based on psychological testing, the examiner noted that the 
veteran endorsed symptoms of PTSD that yielded a score of 113 
on the Mississippi scale, and a score of 64 on the PTSD 
checklist.  Both scores fell in range of scores that could be 
associated with PTSD.  The examiner stated, however, that 
these self-report scales do objectively account for the 
validity of the examinee's responses and do not take the 
examinee's test-taking approach into consideration.  In the 
examiner's opinion, the pattern of the veteran's responses on 
the self-report instruments likely reflected tendencies to 
over-endorse symptoms, so that the subjective self-report of 
his experience appeared to be far greater than the objective 
observation of his functioning in clinical interactions. 

The examiner also found that the claim of the traumatic 
stressor incident itself to be weak.  During the examination, 
the veteran described a single military traumatic stressor in 
which the claimant may have been forced or coerced to engage 
in a homosexual act as the passive recipient of oral sex.  
The examiner felt that this incident alone did not appear to 
meet the spirit of the DSM-IV criteria for exposure to a 
traumatic event in which, "(1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others, (2) the 
person's response involved intense fear, helplessness, or 
horror."  More significantly, there was no obvious objective 
record or significant behavioral changes that were 
chronologically linked to that stressor incident. 

The veteran was diagnosed as having depression.  The examiner 
stated that there was little objective evidence of 
significant changes in behavior that would be chronologically 
tied to the alleged sexual assault, and that the veteran's 
history actually indicated a more dramatic, post-military 
incident of an armed robbery, which resulted in significant 
psychosocial changes, including selling his business shortly 
thereafter.  The examiner opined that it was less likely than 
not that the veteran's current symptoms of depression and 
possible PTSD were a result of the claimed sexual assault 
that occurred while he was in the military.

The veteran submitted statements from a VA psychologist and 
VA psychiatrist at the April 2007 hearing.

In a February 2006 letter, a VA psychologist stated that the 
veteran received a full mental health assessment in May 1995.  
At that time he was diagnosed was having PTSD.  The 
psychologist stated that in addition to her work in the 
clinic, the veteran provided her with a statement from his 
former wife describing changes in his behavior during his 
military service as a result of sexual trauma.  The 
psychologist stated that at no time did she ever have any 
reason to doubt the veracity of the veteran's report and that 
his psychiatric difficulties are consistent with a diagnosis 
of PTSD resulting from sexual trauma.

In a February 2007 letter, a VA psychiatrist stated that he 
has treated the veteran since August 2005 and that the 
veteran's primary diagnosis is PTSD which is clearly and 
directly tied to the sexual assault in service.  It was 
stated that a letter from the veteran's wife corroborates 
that their relationship deteriorated after his military 
service because of sexual dysfunction which was a symptom of 
the PTSD.  

Analysis

The evidence shows that the veteran has been diagnosed as 
having PTSD.  The determinative issue is whether the PTSD is 
a consequence of the alleged sexual trauma in service or, 
instead, more likely the result of other unrelated factors. 
See Swann v. Brown, 5 Vet. App. 229, 232-33 (1993) (where a 
veteran's alleged stressors are uncorroborated, the Board is 
not required to accept a recent diagnosis of PTSD as being 
the result of the veteran's service).

The question of whether the veteran was exposed to a stressor 
in service is a factual determination, and VA adjudicators 
are not bound to accept uncorroborated accounts of stressors 
or medical opinions based upon such accounts.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  

In this regard, although there are numerous diagnoses of PTSD 
on record, these diagnoses are unreliable because they were 
based on an uncorroborated stressor event.  The veteran's 
service personnel and medical records do not show that the 
veteran was sexually assaulted, as he alleged. Also, the 
evidence indicates the veteran did not seek treatment for 
psychiatric reasons during service or for many years 
following service.  In fact, on VA psychiatric examination in 
July 1996, the veteran reported that he never received 
psychiatric treatment and that he no problem with working up 
until five years ago, after having had seizures.  

The veteran was appropriately provided a personal assault 
questionnaire which was sent to him in February 2004; 
however, he failed to provide any information, evidence, or 
avenue of development by which his alleged personal assault 
in service might be supported.  Rather, the veteran's ex-wife 
attempted to corroborate his alleged sexual assault; however, 
she reported that the veteran was assaulted in the shower.  
This detail is in direct conflict with the veteran's 
statement that he was assaulted in a bathroom stall at a 
hospital.  Thus, the credibility of the corroborating 
statement is questionable.  

The Board also points out that, while the veteran's VA 
treating providers have related his PTSD to his military 
service, the rationales for these findings was based 
primarily on the report by the veteran that he had been 
subject to sexual abuse during service.  The VA treating 
providers have also referenced the veteran's wife 
corroborating statement to support their diagnoses which, as 
noted above, is questionable.  The veteran's statements, 
alone, cannot establish the occurrence of a noncombat 
stressor-even in a case, as here, involving a purported 
sexual assault.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 
(1993) (the presumption of credibility is not found to 
"arise" or apply to a statement to a physician based upon 
an inaccurate factual premise or history as related by the 
veteran).Thus, the probative value of the veteran's treating 
providers' opinions are diminished.  

In contrast, the April 2006 VA examiner diagnosed the veteran 
as having depression.  The examiner noted that the veteran's 
alleged sexual assault did not appear to fully meet the 
criteria for a diagnosis of PTSD.  The examiner felt that the 
objective record did not show that the veteran exhibited any 
significant behavioral changes that were chronologically 
linked to the stressor incident.  The examiner opined that it 
was less likely than not that the veteran's depression and 
possible PTSD was a result of the claimed sexual assault that 
occurred during service.

In determining whether the veteran currently has PTSD related 
to an incident in service, it is the Board's responsibility 
to weigh and assess the credibility of the medical evidence 
of record.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In so doing, 
the Board may accept one medical opinion and reject others.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995). The Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have previously been found to be inaccurate 
or because other facts in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion; however, the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).

Thus, when comparing and contrasting the April 2006 VA 
examiner's opinion to the assessments the veteran's treating 
providers, there are plausible reasons for giving more 
probative weight to the April 2006 VA examiner's opinion.  
The April 2006 VA examiner reviewed the veteran's claims 
file, considered the veteran's asserted stressor events, his 
subjective complaints, and the objective clinical findings 
from his personal evaluation of the veteran.  His opinion is 
well informed and reasoned, unlike those who drew conclusory 
assessments based on the veteran's statements. 

In the absence of an independently confirmed stressor in 
service, the Board finds there is no basis for granting 
service connection for PTSD, regardless of how many times 
PTSD was diagnosed.  See 38 C.F.R. § 3.304(f).  

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for PTSD, including as due to an in-service sexual assault.  
The Board considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  Therefore, 
the claim is denied.







	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.

Service connection for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


